DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 04/28/2021.  
Claim(s) 1-5, 7-21 is/are pending in the application.
Claim(s) 6 was/were previously canceled.

Response to Arguments
Applicant's argument(s), filed 04/28/2021, has/have been fully considered and is/are not persuasive.

In response to applicant's argument that combining the teachings of Miao with Franklin would not be obvious to one of skill in the art, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, contrary to applicant’s arguments, Franklin discloses in paragraph [0029] that the electronic device may be a head-mounted device, such as a pair of glasses, goggles, a helmet or a hat. This shows that the device in Franklin does not necessarily have to be a pair of glasses and may be, for example, a helmet and so a combination with Miao would allow a more detailed calibration.

In response to applicant’s argument that Examiner’s cited motivation to combine Miao’s system with Franklin is completely lacking, Examiner disagrees. Examiner is not adding Miao to simply obtain “additional information”. Franklin teaches/discloses a method to calibrate data of a device for a specific user. Similarly, Miao teaches/discloses a method to calibrate data pertaining to the head/face/eyes of a user. As such, the combination would allow for use of a different technique, which is viewed as more detailed and exact, to calibrate the device of Franklin. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 8-9, 14-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2020/0064635 A1) in view of Miao et al. (US 2016/0202757 A1).

In regards to claim 1, Franklin teaches a smart helmet comprising:
a heads-up display (HUD) configured to output graphical images within a virtual field of view on a visor of the smart helmet (e.g. Abstract: head-mounted device may have a display with first and second pixel arrays that display content for a user; see also [0029]: electronic device 10 is a head-mounted device (e.g. a pair of glasses, goggles, a helmet, a hat, etc.));
a transceiver configured to communicate with a mobile device of a user (e.g. [0041]: with another illustrative arrangement, a sensor in device 10 or other a sensor in a stand-alone computer, portable device, or other equipment in system 8 may measure the user's interpupillary distance; for example, a sensor such as a two-dimensional or three-dimensional image sensor may gather an image of the user's face to measure the value of interpupillary distance IPD; after the measurement of the interpupillary distance has been made, the interpupillary distance may be provided to device 10 (e.g. over a wired or wireless communications paths); Examiner’s note: this suggests the use of a transceiver); and
a processor in communication with the transceiver and the HUD (e.g. [0021]: control circuitry 12 may include storage and processing circuitry for controlling the operation of device 10), and programmed to: 
receive, via the transceiver, data of a face of the user created by one or more captured images from a camera on the mobile device (e.g. as above, [0041]: gather an image of the user's face to measure the value of interpupillary distance IPD (calibration data); after the measurement of the interpupillary distance has been made, the interpupillary distance (calibration data) may be provided to device 10; Examiner’s note: the IPD is viewed as calibration data as it is used to adjust the device), 
determine calibration data based on the data (e.g. as above, [0041]: gather an image of the user's face to measure the value of interpupillary distance IPD (calibration data); after the measurement of the interpupillary distance has been made, the interpupillary distance (calibration data) may be provided to device 10; Examiner’s note: the IPD is viewed as calibration data as it is used to adjust the device), and
alter the virtual field of view of the HUD based on the calibration data (e.g. [0042],Fig.3: after gathering interpupillary distance IPD (calibration data), control circuitry 12 of device 10 may, during the operations of block 102, use positioners 58 to adjust the spacing LD between lens centers LC so that this distance matches interpupillary distance IPD and so that the centers of lenses 72 are aligned with respective eye centers PC; Examiner’s note: re-positioning the lenses is viewed as altering the virtual field of view with respect to the user), 
but does not explicitly teach the helmet, 
wherein the data is a facial structure model,
wherein the calibration data is based on the facial structure model.

However, Miao teaches a device,
wherein the data is a facial structure model (e.g. [0025]: a person-specific 3D face model may be calibrated for each person; during calibration, the person may be instructed to keep a frontal pose to the infrared depth camera for a specified amount of time; while the person holds the frontal pose, the infrared depth camera may capture image data and collect, for example, 10 sets of 49 different 3D facial landmarks, and average the sets of data to determine a reference 3D face model; see also [0019]: utilizes a gaze model 202 that employs a face model and visual axis offset adapted to the anatomical features of individual users via user calibration 204l; user calibration 204 may be performed, for example, to determine biometric parameters representing calibrated offsets between an optical axis and a visual axis, and also a calibrated offset vector between an eye rotation center and a face anchor point),
wherein the calibration data is based on the facial structure model (e.g. as above, [0025],[0019]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Franklin to determine calibration data, in the same conventional manner as taught by Miao as both deal with calibration data regarding a user’s head/face/eyes. The motivation to combine the two would be that it would allow a different technique to obtain calibration data pertaining to the head/face/eyes of the user.

claim 3, Franklin teaches a helmet, wherein the calibration data includes an interpupillary distance of the user (e.g. as above, [0041]: gather an image of the user's face to measure the value of interpupillary distance IPD (calibration data)).

In regards to claim 4, Franklin teaches a helmet, wherein the mobile device includes a processor coupled to the camera and configured to determine an interpupillary distance, and the calibration data received by the processor of the smart helmet is based on the interpupillary distance (e.g. as above, [0041]: with another illustrative arrangement, a sensor in device 10 or other a sensor in a stand-alone computer, portable device, or other equipment in system 8 may measure the user's interpupillary distance; for example, a sensor such as a two-dimensional or three-dimensional image sensor may gather an image of the user's face to measure the value of interpupillary distance IPD (calibration data); after the measurement of the interpupillary distance has been made, the interpupillary distance (calibration data) may be provided to device 10 (e.g. over a wired or wireless communications paths); Examiner’s note: it may be viewed that the portable device would include a processor; the IPD is viewed as calibration data as it is used to adjust the device).

In regards to claim 6, Franklin teaches a helmet, wherein the virtual field of view is preprogrammed onto the processor (e.g. as above, [0042]: use positioners 58 to adjust the spacing LD between lens centers LC so that this distance matches interpupillary distance IPD and so that the centers of lenses 72 are aligned with respective eye centers PC; Examiner’s note: as the lenses are re-positioned, it may be viewed that the device has a default/starting/preprogrammed position which may be viewed to define the virtual field of view).

claim 8, Franklin teaches a system for calibrating a heads-up display of a smart helmet, the system comprising:
a mobile device having a camera configured to capture an image of a face of a user (e.g. [0041]: with another illustrative arrangement, a sensor in device 10 or other a sensor in a stand-alone computer, portable device, or other equipment in system 8 may measure the user's interpupillary distance; for example, a sensor such as a two-dimensional or three-dimensional image sensor may gather an image of the user's face to measure the value of interpupillary distance IPD; after the measurement of the interpupillary distance has been made, the interpupillary distance may be provided to device 10 (e.g. over a wired or wireless communications paths));
a smart helmet having a heads-up display (HUD) configured to display virtual images within a virtual field of view on a visor of the smart helmet (e.g. Abstract: head-mounted device may have a display with first and second pixel arrays that display content for a user; see also [0029]: electronic device 10 is a head-mounted device (e.g. a pair of glasses, goggles, a helmet, a hat, etc.));
one or more processors (e.g. [0021]: control circuitry 12 may include storage and processing circuitry for controlling the operation of device 10) configured to:
create data of the face of the user based on the captured images (e.g. as above, [0041]: gather an image of the user's face to measure the value of interpupillary distance IPD; after the measurement of the interpupillary distance has been made, the interpupillary distance may be provided to device 10);
determine one or more facial characteristics of the user based on the data (e.g. as above, [0041]: a sensor such as a two-dimensional or three-dimensional image sensor may gather an image of the user's face to measure the value of interpupillary distance IPD)
determine an offset value for offsetting the virtual field of view based on the one or more facial characteristics (e.g. [0042],Fig.3: after gathering interpupillary distance IPD, control circuitry 12 of device 10 may, during the operations of block 102, use positioners 58 to adjust the spacing LD between lens centers LC so that this distance matches interpupillary distance IPD and so that the centers of lenses 72 are aligned with respective eye centers PC; Examiner’s note: re-positioning the lenses is viewed as altering the virtual field of view with respect to the user; Examiner’s note: the amount the lenses are moved/adjusted to match the IPD may be viewed as offset value, which is viewed as altering the virtual field of view with respect to the user); and
calibrate the virtual field of view based on the offset value to adjust a visibility of the virtual images displayed by the HUD (e.g. as above, [0042]: use positioners 58 to adjust the spacing LD between lens centers LC so that this distance matches interpupillary distance IPD; Examiner’s note: re-positioning the lenses is viewed as altering the virtual field of view with respect to the user which would adjust the visibility of the displayed content to the user),
but does not explicitly teach the system,
wherein the data is a facial structure model, and
wherein the one or more facial characteristics is based on the facial structure model.

However, Miao teaches a device,
wherein the data created is a facial structure model (e.g. [0025]: a person-specific 3D face model may be calibrated for each person; during calibration, the person may be instructed to keep a frontal pose to the infrared depth camera for a specified amount of time; while the person holds the frontal pose, the infrared depth camera may capture image data and collect, for example, 10 sets of 49 different 3D facial landmarks, and average the sets of data to determine a reference 3D face model; see also [0019]: utilizes a gaze model 202 that employs a face model and visual axis offset adapted to the anatomical features of individual users via user calibration 204l; user calibration 204 may be performed, for example, to determine biometric parameters representing calibrated offsets between an optical axis and a visual axis, and also a calibrated offset vector between an eye rotation center and a face anchor point),
wherein the one or more facial characteristics is based on the facial structure model (e.g. as above, [0025],[0019]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Franklin to determine calibration data, in the same conventional manner as taught by Miao as both deal with calibration data regarding a user’s head/face/eyes. The motivation to combine the two would be that it would allow a different technique to obtain calibration data pertaining to the head/face/eyes of the user.

In regards to claim 9, Franklin teaches a system, wherein the one or more facial characteristics includes an interpupillary distance of the user (e.g. as above, [0041]: gather an image of the user's face to measure the value of interpupillary distance IPD).

In regards to claim 14, Franklin teaches one or more non-transitory computer-readable media comprising executable instructions, wherein the instructions, in response to execution by one or more processors (e.g. [0021]: control circuitry 12 may include storage and processing circuitry for controlling the operation of device 10), cause the one or more processors to:
capture one or more digital images of a face of a user via a camera of a mobile device (e.g. [0041]: with another illustrative arrangement, a sensor in device 10 or other a sensor in a stand-alone computer, portable device, or other equipment in system 8 may measure the user's interpupillary distance; for example, a sensor such as a two-dimensional or three-dimensional image sensor may gather an image of the user's face to measure the value of interpupillary distance IPD; after the measurement of the interpupillary distance has been made, the interpupillary distance may be provided to device 10 (e.g. over a wired or wireless communications paths));
create data of the face of the user based on the captured images (e.g. as above, [0041]: gather an image of the user's face to measure the value of interpupillary distance IPD; after the measurement of the interpupillary distance has been made, the interpupillary distance may be provided to device 10);
determine a facial feature of the face based on the data (e.g. as above, [0041]: gather an image of the user's face to measure the value of interpupillary distance IPD);
transmit a signal from the mobile device to a smart helmet, wherein the signal includes data relating to the facial feature of the face (e.g. as above, [0041]: after the measurement of the interpupillary distance has been made, the interpupillary distance may be provided to device 10 (e.g. over a wired or wireless communications paths; see also [0029]: electronic device 10 is a head-mounted device (e.g. a pair of glasses, goggles, a helmet, a hat, etc.); Examiner’s note: transmission of the IPD may be viewed as a signal transmission);
receive the signal at the smart helmet (e.g. as above, [0041]: the interpupillary distance may be provided to device 10 (e.g. over a wired or wireless communications paths)); and
calibrate a virtual field of view of a heads-up display of the smart helmet based on the received signal (e.g. [0042],Fig.3: after gathering interpupillary distance IPD, control circuitry 12 of device 10 may, during the operations of block 102, use positioners 58 to adjust the spacing LD between lens centers LC so that this distance matches interpupillary distance IPD and so that the centers of lenses 72 are aligned with respective eye centers PC; Examiner’s note: re-positioning the lenses is viewed as altering the virtual field of view with respect to the user),
but does not explicitly teach the media, 
wherein the data is a facial structure model, and
wherein the facial feature is based on the facial structure model.

However, Miao teaches a media,
wherein the data is a facial structure model (e.g. [0025]: a person-specific 3D face model may be calibrated for each person; during calibration, the person may be instructed to keep a frontal pose to the infrared depth camera for a specified amount of time; while the person holds the frontal pose, the infrared depth camera may capture image data and collect, for example, 10 sets of 49 different 3D facial landmarks, and average the sets of data to determine a reference 3D face model; see also [0019]: utilizes a gaze model 202 that employs a face model and visual axis offset adapted to the anatomical features of individual users via user calibration 204l; user calibration 204 may be performed, for example, to determine biometric parameters representing calibrated offsets between an optical axis and a visual axis, and also a calibrated offset vector between an eye rotation center and a face anchor point),
wherein the facial feature is based on the facial structure model (e.g. as above, [0025],[0019]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Franklin to determine calibration data, in the same conventional manner as taught by Miao as both deal with calibration data regarding a user’s head/face/eyes. The motivation to combine the two would be that it would allow a different technique to obtain calibration data pertaining to the head/face/eyes of the user.

In regards to claim 15, Franklin teaches a media, wherein the facial feature includes an interpupillary distance (e.g. as above, [0041]: gather an image of the user's face to measure the value of interpupillary distance IPD).

In regards to claim 19, Franklin teaches a media, wherein the virtual field of view is initially pre-programmed onto the one or more non-transitory computer-readable media (e.g. as above, [0042]: use positioners 58 to adjust the spacing LD between lens centers LC so that this distance matches interpupillary distance IPD and so that the centers of lenses 72 are aligned with respective eye centers PC; Examiner’s note: as the lenses are re-positioned, it may be viewed that the device has a default/starting/preprogrammed position which may be viewed to define the virtual field of view).

In regards to claim 20, Franklin teaches a media, wherein the calibration of the virtual field of view alters the pre-programmed virtual field of view (e.g. as above, [0042]: use positioners 58 to adjust the spacing LD between lens centers LC so that this distance matches interpupillary distance IPD and so that the centers of lenses 72 are aligned with respective eye centers PC; Examiner’s note: as the lenses are re-positioned, it may be viewed that the device has a default/starting/preprogrammed position which may be viewed to define the virtual field of view).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Franklin and Miao as applied to claim 1 above, and further in view of Worthington (US 2009/0324024 A1).

claim 2, the combination of Franklin and Miao teaches the smart helmet of claim 1, but does not explicitly teach the smart helmet, wherein the calibration data includes data indicating a size of the face of the user.

However, Worthington teaches a device, wherein the calibration data includes data indicating a size of the face of the user (e.g. [0046]: user calibration procedure proceeds to capture a frontal calibration reference calibration image of the head and shoulders of the user using the camera (14) connected to the computing device (8); the user drags a curser to the face area, inputs the curser position, for example by clicking a mouse device (11), and the system automatically estimates the face size and location). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Franklin and Miao to determine calibration data, in the same conventional manner as taught by Worthington as both deal with calibration data regarding a user’s head/face. The motivation to combine the two would be that it would allow a different technique to obtain calibration data pertaining to the head/face of the user.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Franklin and Miao as applied to claim 1 above, and further in view of Aonuma et al. (US 2016/0133051 A1).

In regards to claim 5, the combination of Franklin and Miao teaches the helmet of claim 1, but does not explicitly teach the helmet, wherein the processor is programmed to alter a horizontal dimension and a vertical dimension of the virtual field of view based on the calibration data.

However, Aonuma teaches a helmet, wherein the processor is programmed to alter a horizontal dimension and a vertical dimension of the virtual field of view based on the calibration data (e.g. [0320]: the data may include data for specifying sizes of the portions of the right optical image display portion 26 and the left optical image display portion 28 which transmit external scenery and the display regions thereof; in addition, the data may be generated by a control unit 140 by performing calibration in a state where a user is wearing the image display portion 20, and may be stored in the storage unit 120; Examiner’s note: specifying the size of the display regions may be viewed as altering the horizontal and vertical dimensions).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Franklin and Miao to calibrate HMD, in the same conventional manner as taught by Aonuma as both deal with adjusting HMD to an individual. The motivation to combine the two would be that it would allow the sizing of the display region according to range of which the user may visually recognize (see [0320).

Claim(s) 7, 10, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin as applied to claims 1, 8-9, 14 above, and further in view of Edwin et al. (US 2017/0124928 A1).

In regards to claim 7, Franklin teaches the helmet of claim 1, but does not explicitly teach the helmet, wherein the processor is configured to adjust a light source projector based on the calibration data to alter the virtual field of view of the HUD.

(e.g. [0238]: the dynamic calibration processor 2610 can apply the correction to adjust the nature of the light injected into waveguides of the display so that a desired light beam is output by the display; in some cases, the light may be injected with a slightly different color or position or orientation to adjust for display imperfections).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Franklin to calibrate HMD, in the same conventional manner as taught by Edwin as both deal with adjusting HMD to an individual. The motivation to combine the two would be that it would not only allow for spatial correction, but also chromatic correction (see [0258]).

In regards to claim 10, Franklin teaches the system of claim 9, but does not explicitly teach the system, wherein the one or more processors is configured to access a lookup table to determine the offset value based on the interpupillary distance.

However, Edwin teaches a system, wherein the one or more processors is configured to access a lookup table (e.g. [0227]: the dynamic calibration processor 2610 can fetch and apply the appropriate calibration (e.g. the appropriate calibration LUT stored in a data module 224, 228) based on the measured eye pose (e.g. position or orientation)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Franklin to calibrate HMD, in the 

In regards to claim 13, Edwin also teaches a system, wherein the one or more processors is configured to adjust a light source projector based on the offset value to calibrate the virtual field of view (e.g. as above, [0238]: the dynamic calibration processor 2610 can apply the correction to adjust the nature of the light injected into waveguides of the display so that a desired light beam is output by the display; in some cases, the light may be injected with a slightly different color or position or orientation to adjust for display imperfections; Examiner’s note: corrections made may be viewed as offsets from default/starting/preprogrammed values).

In addition, the same rationale/motivation of claim 7 is used for claim 11.

In regards to claim 18, the combination of Franklin and Edwin teaches a media, wherein the instructions further cause the one or more processors to adjust a light source projector based on the received signal to calibrate the virtual field of view (e.g. Edwin as above, [0238]: the dynamic calibration processor 2610 can apply the correction to adjust the nature of the light injected into waveguides of the display so that a desired light beam is output by the display; in some cases, the light may be injected with a slightly different color or position or orientation to adjust for display imperfections; Examiner’s note: where Franklin is relied upon for the received signal comprising calibration data).

In addition, the same rationale/motivation of claim 7 is used for claim 11.

Claim(s) 11-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Franklin and Miao as applied to claims 8, 14 above, and further in view of Rougeaux (US 2016/0353094 A1).

In regards to claim 11, Franklin teaches the system of claim 8, wherein the offset value includes a horizontal offset (e.g. as above, [0042],Fig.3: adjust the spacing LD between lens centers LC so that this distance matches interpupillary distance IPD; Examiner’s note: the amount the lenses are moved/adjusted to match the IPD may be viewed as offset value (and also horizontal offset)), but does not explicitly teach the system, wherein the offset value includes a vertical offset.

However, Rougeaux teaches a system, wherein the offset value includes a vertical offset (e.g. [0025]: calibration data includes distortion parameters which correct for offsets in the eye position relative to the one or more lenses; in one embodiment the calibration data corrects for focal position misalignments; in one embodiment the calibration data corrects for optical aberrations and distortions arising from the one or more lenses; see also [0007]: misalignment may be caused by errors in pupil or intraocular distance, headset height or vertical offset and pupil distance from the screen; see also Examiner’s note: this suggests that calibration data would include both horizontal and vertical offsets).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Franklin to calibrate HMD, in the same conventional manner as taught by Rougeaux as both deal with adjusting HMD to an individual. The 

In regards to claim 12, the combination of Franklin, Miao and Rougeaux teaches a system, wherein the virtual field of view is pre-programmed, and horizontal offset and the vertical offset are configured to shrink the pre-programmed virtual field of view upon calibration (e.g. Franklin as above, [0042],Fig.3: after gathering interpupillary distance IPD, control circuitry 12 of device 10 may, during the operations of block 102, use positioners 58 to adjust the spacing LD between lens centers LC so that this distance matches interpupillary distance IPD and so that the centers of lenses 72 are aligned with respective eye centers PC; Examiner’s note: re-positioning the lenses is viewed as altering the virtual field of view with respect to the user, where the amount the lenses are moved/adjusted to match the IPD may be viewed as offset value (and also horizontal offset); this also suggests the enlarging and/or shrinking of the FOV from a default/pre-programmed FOV; Rougeaux is relied upon for suggesting the use of both horizontal and vertical offsets for adjustment (see Rougeaux [0025],[0007])).

In regards to claim 16, Franklin teaches the media of claim 14, wherein the instructions further cause the one or more processors to apply a horizontal offset value to the virtual field of view to calibrate the virtual field of view (e.g. as above, [0042],Fig.3: adjust the spacing LD between lens centers LC so that this distance matches interpupillary distance IPD; Examiner’s note: the amount the lenses are moved/adjusted to match the IPD may be viewed as offset value (and also horizontal offset)), but does not explicitly teach the media, wherein the instructions further cause the one or more processors to apply a vertical offset value.

(e.g. Rougeaux as above, [0025]: calibration data includes distortion parameters which correct for offsets in the eye position relative to the one or more lenses; in one embodiment the calibration data corrects for focal position misalignments; in one embodiment the calibration data corrects for optical aberrations and distortions arising from the one or more lenses; also as above, [0007]: caused by errors in pupil or intraocular distance, headset height or vertical offset and pupil distance from the screen; Examiner’s note: this suggests that calibration data would include both horizontal and vertical offsets).

In addition, the same rationale/motivation of claim 11 is used for claim 16.

In regards to claim 17, the combination of Franklin, Miao and Rougeau teaches a media, wherein the instructions further cause the one or more processors to shrink the virtual field of view to apply a vertical offset value and horizontal offset (e.g. Franklin as above, [0042],Fig.3: after gathering interpupillary distance IPD, control circuitry 12 of device 10 may, during the operations of block 102, use positioners 58 to adjust the spacing LD between lens centers LC so that this distance matches interpupillary distance IPD and so that the centers of lenses 72 are aligned with respective eye centers PC; Examiner’s note: re-positioning the lenses is viewed as altering the virtual field of view with respect to the user, where the amount the lenses are moved/adjusted to match the IPD may be viewed as offset value (and also horizontal offset); this also suggests the enlarging and/or shrinking of the FOV from a default/pre-programmed FOV; Rougeaux is relied upon for suggesting the use of both horizontal and vertical offsets for adjustment (see Rougeaux [0025],[0007])).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Franklin, Miao and Worthington as applied to claim 2 above, and further in view of Bhatnagar et al. (US 2017/0169113 A1).
 
In regards to claim 21, the combination of Franklin, Miao and Worthington teaches the smart helmet of claim 2, but does not explicitly teach the smart helmet, wherein the calibration data includes a distance between a top of the user’s head and eyes of the user.

However, Bhatnagar teaches a device, wherein the data includes a distance between a top of the user’s head and eyes of the user (e.g. [0004]: extract one or more facial features from the image; the facial features may indicate distances between facial landmarks; the facial landmarks may include a left eye, a right eye, a nose, a mouth, a chin, and/or a top of the head of the user).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Franklin, Miao and Worthington to determine facial features, in the same conventional manner as taught by Bhatnagar as both deal with determining face/head features of a user. The motivation to combine the two would be that it would allow the determination/use of other types of facial features, such as distances between the eyes and the top of the head.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612